DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a fixed logic state” in claim 1 is used in the claim to apparently mean some basis of frequency since the claim clause within which the term appears discloses "a first frequency greater than a fixed logic state;" where clearly the “fixed logic state” is being compared in magnitude to a given frequency.  While the accepted meaning of a "logic state" is along the lines of a logical sense of an element such as true or false or the condition of a system in regard to measurable operational quantities (e.g., a system state or condition of a state machine). The term is indefinite because the specification does not clearly redefine the term “a fixed logic state” beyond the accepted meaning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 9,608,623 to Kandah et al. (Kandah).
As to Claim 1:
Kandah discloses, in FIG(s). 1-5:
a process of encoding data comprising:
(a) sending a first signal (FIG. 5;  "the PWM signal 506;"  Col. 14, lines 15-18) from a modulator ("the ADC converts the results received at the ADC IN [or AMUX] pin of the ADC block 206") at a first frequency greater than a fixed logic state (considered to be reasonably interpreted to be a ‘zero’ or ‘0’ logic state as a "fixed" state;  see the above 35 U.S.C. 112(b) indefinite rejection of the term "fixed logic state" in regard to being compared with a signal frequency) in response to receiving first data (FIG. 5;  "the PWM signal 506 can include sensed temperature . . . information provided as a 4 kHz PWM signal component;"  Col. 14, lines 15-18); 
Kandah does not specifically mention "a second frequency greater than the first frequency," it would be a reasonable interpretation given that the structure as claimed is present in Kandah and the device is disclosed as being capable of producing modulated sensed data having "different frequencies"  (See In re Swinehart, 169 USPQ 226 (CCPA 1971); In re Schreiber, 44 USPQ2d 1429 Fed. Cir. 1997);  where having one frequency greater than another is a design consideration based on discovery of an optimum value of a result effective variable which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)); and 
(c) sending a third signal ("if the system is configured for performing dual ADC monitoring, then the AOUT signal can indicate either DC link voltage or IGBT temperature . . . can indicate any other signal that is provided to . . . the ADC IN [or AMUX or AMUX IN] pin") from the modulator at a frequency less than the first frequency in response to receiving third data (while Kandah does not specifically mention "from the modulator at a frequency less than the first frequency," this is a reasonable interpretation given that the claimed structure is equivalently disclosed by Kandah and that device is disclosed as being capable of producing modulated sensed data having "different frequencies."  (See In re Swinehart, 169 USPQ 226 (CCPA 1971); In re Schreiber, 44 USPQ2d 1429 Fed. Cir. 1997);  where having a particular frequency less than another is a design consideration based on discovery of an optimum value of a result effective variable which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
As to Claim 2:
Kandah further discloses, in FIG(s). 1-5:
in which the sending a first signal includes pulse width modulation encoding the first data ("PWM encoding of the ADC result" where the ADC result is "received from the ADC block 206" which retrieves data by connection to the TEMPSENSE terminal and the ADC IN (AMUX) terminal;  Col. 10, line 57 - Col. 11, line 9).  
As to Claim 3:
Kandah further discloses, in FIG(s). 1-5:
in which receiving first data includes receiving slowly changing first data (FIG. 2;  "the temperature sensor 246 can sense the temperature of the second transistor device 136 45 and provide signals indicative thereof back to the TEMPSENSE terminal and thus to the A2D converter block 206;"  Col. 7, lines 44-48;  where it is considered a reasonable interpretation that temperature data is "slowly changing").  
As to Claim 4:
Kandah further discloses, in FIG(s). 1-5:
in which receiving first data includes receiving temperature data (FIG. 2;  "the temperature sensor 246 can sense the temperature of the second transistor device 136 45 and provide signals indicative thereof back to the TEMPSENSE terminal and thus to the A2D converter block 206;"  Col. 7, lines 44-48) and 
sending the first signal includes sending the first signal at the first frequency of 400 kHertz (FIG. 5;  "the PWM signal 506 can include sensed temperature . . . information provided as a 4 kHz PWM signal component;"  Col. 14, lines 15-18;  while Kandah discloses the claimed invention except for " the first frequency of 400 kHertz."  It would have been obvious to a person having ordinary skill in the art before the time of the invention was made to have selected an output frequency of 400kHertz, since Kandah discloses an equivalent structure capable of producing multiple frequencies ["the different types of sensed information provided by the PWM signal 506 . . . can have different frequencies;"  Col. 14, lines 13-15] including at least a 4 kHz PWM signal component and additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
As to Claim 6:
Kandah further discloses, in FIG(s). 1-5:
in which sending the second signal includes sending the second signal at a second frequency of 10s of MHertz for 36 clock cycles of the second frequency ("the different types of sensed information provided by the PWM signal 506 . . . can have different frequencies;"  Col. 14, lines 13-15;  where Kandah discloses the claimed invention except for "36 clock cycles of the second frequency."  It would have been obvious to one having ordinary skill in the art before the time of the invention was made to select a particular duration of a transmission signal as a design standpoint, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980);  where such a transmission duration is merely a selection within the scope of the disclosed Kandah structure to produce "different frequencies.").  
As to Claim 9:
Kandah further discloses, in FIG(s). 1-5:
including selecting sending only the first signal in response to receiving the first data and not receiving the second data or the third data (where "the AOUT signal can indicate either DC link voltage or IGBT temperature,"  Col. 11, lines 28-49;  and the AOUT signal indicates the IGBT temperature data and not the DC link voltage based on a corresponding value of "first selection connection 238 and a results connection 240,"  Col. 7, lines 29-34).  
As to Claim 11:
Kandah further discloses, in FIG(s). 1-5:
including selecting sending only the third signal in response to receiving the first data, receiving the second data, and receiving the third data ("the AOUT signal can indicate either DC link voltage or IGBT temperature . . . or can indicate any other signal that is provided to (or that the user may connect to) the ADC IN ( or AMUX or AMUX IN) pin;"  Col. 11, lines 28-49;  where the "any other signal" is interpreted as the received third data).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kandah as applied above to claim 1, and further in view of U.S. Patent Application Publication No. 2008/0267301 to Alfano et al. (Alfano).
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the second data includes receiving a fault signal.  
However, Alfano discloses, in FIG(s). 66:
in which receiving the second data includes receiving a fault signal ("[o]n the receive side  . . . generates a fault detect signal;"  ¶ [0204]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah; by incorporating the BIDIRECTIONAL MULTIPLEXED RF ISOLATOR, disclosed by Alfano; in order to provide an integrated isolator providing bidirectional data transfer for communication channels across an isolation barrier having associated digital data input/output pins (Alfano; Abstract).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the third data includes receiving an under voltage signal.  
However, Alfano discloses, in FIG(s). 46:
in which receiving the third data includes receiving an under voltage signal ("output of the operational amplifier 4606 provides a voltage error signal VE . . . The voltage error signal VE is used as the voltage feedback signal on the primary side . . . wherein the voltage error signal is encoded and transmitted;"  ¶ [0161]).  
Kandah; by incorporating the BIDIRECTIONAL MULTIPLEXED RF ISOLATOR, disclosed by Alfano; in order to provide an integrated isolator providing bidirectional data transfer for communication channels across an isolation barrier having associated digital data input/output pins (Alfano; Abstract).
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which sending the third signal includes sending the third signal at a fixed logic state for 240 clock cycles of the second frequency.  
However, Alfano discloses, in FIG(s). 8:
in which sending the third signal includes sending the third signal at a fixed logic state ("one bit pulse is indicated at 802, 804 and 806") for 240 clock cycles of the second frequency ("whether a logical "1" bit or a logical "0" bit is transmitted is indicated either by the presence or absence of the 2 GHz RF carrier signal;"  ¶ [0100];  where Alfano discloses transmission of fixed logic levels ["1" or "0"] by a carrier signal and a particular number of carrier cycles is by way of design standpoint whose consideration is based on discovery of an optimum value of a result effective variable which involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah; by incorporating the BIDIRECTIONAL MULTIPLEXED RF ISOLATOR, disclosed by Alfano; in order to provide an integrated isolator providing bidirectional data transfer for communication channels across an isolation barrier having associated digital data input/output pins (Alfano; Abstract).
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for including selecting sending only the second signal in response to receiving the first data and the second data and not receiving the third data.  
However, Alfano discloses, in FIG(s). 66:
including selecting sending only the second signal in response to receiving the first data and the second data and not receiving the third data ("generates a fault detect signal;"  ¶ [0204];  where this particular fault signal is generated "when the clock pulses from the transmit side are not detected" and with no clock signal received no third data could be received).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah; by incorporating the BIDIRECTIONAL MULTIPLEXED RF ISOLATOR, disclosed by Alfano; in order to provide an integrated isolator providing bidirectional data transfer for communication channels across an isolation barrier having associated digital data input/output pins (Alfano; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        

/Menatoallah Youssef/SPE, Art Unit 2849